Case:18-18627-JGR Doc#:57-1 Filed:08/08/19                         Entered:08/08/19 09:56:48 Page1 of 1



                                   UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF COLORADO

 IN RE:                                                           CASE: 18-18627-JGR

 DENNIS K OBDUSKEY                                                CHAPTER 13


 Debtor(s)
                                      ORDER ON OBJECTION TO CLAIM

 Upon the Motion of Douglas B. Kiel, Chapter 13 Trustee, it is:

 ORDERED that the claim listed below is disallowed as unenforceable against this estate .


 Creditor                                                            Claim Amount Date Filed Claim Number

 JAMES WARE KELLEY (VIA CERTIFIED MAIL)                                $229,638.99          7/5/19   4




 Dated:                                                              BY THE COURT:




                                                                     U.S. BANKRUPTCY JUDGE
